Citation Nr: 0834785	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  07-10 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dextroscoliosis of the thoracic spine, later claimed as back 
pain.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The veteran had active service with the U.S. Armed Forces of 
the Far East (USAFFE) from December 1941 to March 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the veteran 
will be notified when further action on his part is required.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to adjudication of the claim.  In 
this regard, the Board acknowledges the veteran's February 
2007 VA Form 9, wherein he requested a hearing before a 
Veteran's Law Judge sitting at the local RO.  There is no 
indication in the record that the veteran rescinded that 
request at a later date.  However, there is no hearing 
transcript contained in the claims file, nor is there any 
other indication that a hearing took place.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
in-person hearing before a traveling 
Veteran's Law Judge at the Manila, 
Philippines RO.  The veteran should be 
notified of the date, time and place of 
such a hearing by letter mailed to his 
current address of record.  He should also 
be informed of his right to have a 
videoconference hearing as an alternative.    

2.  Upon completion of the hearing and 
submission of any additional evidence, the 
claim should be sent back to the Board for 
final appellate review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment, especially 
in light of its advancement on the docket.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




